DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dusty air duct (Claim 13, line 3)”, “the purge air (Claim 18, line 3)”, soiling checking means (Claim 21, line 3)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Regarding claim 1 (line 1), the phrase should recite “A mobile machine tool”.
Regarding claim 1 (line 7), the phrase “the detection range” should be “a detection range.”
Regarding claim 8 (lines 2-3), the phrase should recite “wherein the illumination device 
Regarding claim 12 (line 2), the phrase should recite “wherein an enclosure device.”
Regarding claim 17, the phrase “the detection range of the tool sensor covers at least 45°” should recite “the detection range of the tool sensor covers at least 45° in the working direction” or similar language to establish the structural relationship as to what structure is being covered by the 45° angle.
Regarding claim 18, the phase should recite “a purge air.”
Regarding claim 22 (line 2), the phrase should recite “the soiling checking means determines the degree.”
Regarding claim 28 (line 2), the phrase should recite “a display.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this instance, the phase “digital processing means” in claim 2 has been interpreted as invoking 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase “the illumination device is arranged so as to illuminate the detection range…from opposite sides” is indefinite. It is unclear what structure is imparted from opposite sides. In other words, is the illumination device opposite the sensor or is there another structural relationship between the illumination device and sensor which permits illumination from opposite sides?
Regarding claim 1, the phrase “plate-like” which includes (a derivative of) "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-16, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over EP3067137 to Ikeda in view of US Patent Application Publication No. 20020159053 to Nair et al.
In re claim 1, Ikeda teaches a mobile machine tool for machining a workpiece (X), wherein the machine tool  has a plate-like guide element (8) with a guide surface (8 has a surface for guiding the machine tool on the workpiece) for guiding the machine tool  on the workpiece, wherein the machine tool has a drive unit (Fig. 1) with a drive motor (6) for driving a tool holder (9) arranged on the drive unit (6) in order to hold a work tool (7), wherein the machine tool has a tool sensor (21) the detection range of which is at least partially affected by particles which are produced during the machining of a workpiece by means of the work tool (Para 0004), and wherein the mobile machine tool further comprises at least one optimization means (Para 0019, 0024,0025), but does not teach the optimization means reduces the effect of the particles present within the detection range on a tool sensor signal of the tool sensor.
Ikeda teaches it is known in the art for saw to scatter during cutting. Due to scattering of particles, there would be a need to reduce the effect of the particles present within the detection range on the tool sensor. 
Nair teaches it is known in the imaging art for a camera to capture an image and to use Gaussian filter to remove dust particles on the object which appear in the image of the object being analyzed (Para 0064). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the controller of Ikeda with a Gaussian filter as taught by Nair to remove noise and dust particles on the object being analyzed while preserving the edges of the object. 
In re claim 2, modified Ikeda teaches the at least one optimization means (Paras 0019, 0024,0025, Ikeda) comprises a digital signal processing means (Para 0064, Nair) for processing the tool sensor signal or forming the tool sensor signal  
In re claim 3, modified Ikeda teaches wherein the digital signal processing means comprises at least one digital filter for filtering pixels generated by the particles (Para 0064, Nair).  
	In re claim 4, modified Ikeda teaches wherein the digital signal processing means comprises Gauss filter (Para 0064, Nair).  
In re claim 5, Ikeda teaches wherein the at least one optimization means comprises an illumination device (22, Ikeda).
	In re claim 6, Ikeda teaches wherein the illumination device (22, Ikeda) is arranged at an angle transverse to an optical axis of the tool sensor in order to illuminate the detection range
	In re claim 8, Ikeda teaches wherein the illumination device (22, Ikeda) is designed to provide a diffuse illumination of the detection range. 
	In re claim 9, Ikeda teaches wherein illumination device (22, Ikeda) is arranged so as to illuminate the detection range of the tool sensor from opposite sides (Para 0019, Ikeda).  
	It has been interpreted, the illumination device is on an opposite side than the sensor.

In re claim 10, Ikeda teaches an enclosure device (housing surrounding 20, Ikeda) to shield the detection range from extraneous light influences.  
Note, per the disclosure, the “enclosure” device only provides a partial surrounding. Therefore, the Examiner has interpreted the enclosure device 20 to satisfy the limitation. It has been interpreted, the housing (partially) surrounding 20 and 11,12 are “enclosure” devices which shield the detection range from extraneous light influences.
In re claim 11, Ikeda teaches the detection range (Para 0019, Ikeda) is shielded from extraneous light 5Inventor: Josua FrankDocket: 2422-48 PCT/USPreliminary Amendment influences by the enclosure device (housing surrounding 20, Ikeda) and the workpiece (X, Ikeda) during operation of the machine tool.  
In re claim 14, Ikeda teaches wherein the tool sensor (20, Ikeda) is arranged beneath an enclosure device (11,12, Ikeda).
The tool sensor is located beneath portion of the enclosure device.
In re claim 15, Ikeda teaches in that the detection range (Para 0019, Ikeda) of the tool sensor (20) is directed out of the enclosure device (11, 12, housing surrounding 20, Ikeda)
The sensor is directed out of the housing which it is surrounded by. 
In re claim 16, Ikeda teaches wherein the tool sensor (20, Ikeda) comprises a camera (Para 0019, Ikeda).
In re claim 24, Ikeda teaches the detection range (Para 0019, Ikeda) of the tool sensor (20, Ikeda) comprises a workpiece contact region in which the work tool (7, Ikeda) is in contact with the workpiece.
In re claim 25, Ikeda teaches the detection range (Para 0019, Ikeda) of the tool sensor (20, Ikeda) comprises a front region, viewed in a working direction in which the machine tool (1, Ikeda) can be guided along on the workpiece (X, Ikeda).
 	In re claim 26, Ikeda teaches the tool sensor (20, Ikeda) is configured to detect a workpiece marking arranged on the workpiece (Para 0019, Ikeda).  
In re claim 27, Ikeda teaches wherein the tool is configured to provide at least one function depending on a detection of a workpiece marking arranged on the workpiece.
Note, it has been interpreted, the tool is configured to provide the function of cutting depending on a detection of the workpiece marking.
	In re claim 29, Ikeda teaches at least one tool sensor (20, Ikeda) on a side of the work tool (7, Ikeda).
In re claim 30, wherein the tool sensor (20, Ikeda) is arranged outside of a distance between the guide surface and an axis of rotation (rotation shaft 9 provides the axis of rotation of the tool) of the work tool (7, Ikeda), at least if the work tool (7, Ikeda) projects in front of the guide surface.

	Regarding claim 7, Ikeda teaches the illumination device is arranged at an angle relative to the axis of the tool sensor. While the angles appear to be at least 30 degrees, in this instance, the Examiner is not permitted to rely solely on the drawings. 
	Note, while claim 7 does not provide an upper angular, the disclosure sets forth an upper angular limit of the range. Therefore, the limitations in claim 7 are not indefinite. 

	It would have been obvious to one having ordinary skill in the art at the time of invention to angle the illumination device relative to the axis of the tool sensor as taught by Ikeda to provide the user with an illuminated work area during cutting. This prevent misaligned cuts and user injury. One having ordinary skill in the art would have been prompted by the angled relationship of the illumination device and tool sensor of Ikeda to try various angles to provide proper visibility to the user. It would have been obvious to try for the following reasons:
	1) At the time of invention there was a recognized problem of ensuring proper cuts were made during sawing due to dust particles interfering with captured images. In order to prevent misaligned cuts, it was determined to provide an illumination device to provide light to the work area and a sensor to capture the image of the working area, as taught by Ikeda. One having ordinary skill in the art would have recognized the angle between the illumination device and sensor must be such that both are able to work together to performed their intended functions. One would have been prompted to try several angles between the structures, including angles below and above 30 degrees to maintain proper illumination of the work area to prevent misaligned cuts and user injury.
	2) One having ordinary skill in the art would have recognized there are a finite number of angles in which the illumination device and sensor can be arranged relative to one another. One would have recognized an angle too small or too large would not allow for proper illumination. One would have been prompted from the angled relationship set forth in Ikeda to try various angles above and below 30 degrees to maintain proper illumination of the work area to prevent misaligned cuts and user injury.
	3) One having ordinary skill in the art would have been prompted by the teachings of Ikeda to would have pursued known potential solutions with a reasonable expectation of success. In this instance, Ikeda teaches an angular relationship between the illumination device and the sensor. One would have recognized that the angle between must be within a certain range in order to provide proper illumination to the workpiece to prevent misaligned cuts and user injury. One would have been prompted to try various angles (known potential solutions) to arrive at the desired illuminated area for the capture of images and for the prevention of misaligned cuts and user injury.
	4) It would have been obvious to one having ordinary skill in the art, based on the angular relationship between the illumination device and sensor of Ikeda to try several angles between the structures, including angles below and above 30 degrees to maintain proper illumination of the work area to prevent misaligned cuts and user injury.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Nair et al., as applied to the above claims, and in further view of US Patent Application Publication No. 20030047050 to Onose.
In re claims 10-12, Ikeda teaches a tool sensor which has an enclosure to shield the detection range from extraneous light influences, the detection range is shielded from extraneous light influences by the enclosure device and the workpiece during operation of the machine tool, the enclosure device forms a protective cover for the working tool which at least partially covers the work tool; however, in the event one may argue, Ikeda does not teach an enclosure to shield the detection range from extraneous light influences, the detection range is shielded from extraneous light influences by the enclosure device and the workpiece during operation of the machine tool, the enclosure device forms a protective cover for the working tool which at least partially covers the work tool, Onose teaches a mobile machine having an enclosure (7) to shield the detection range from extraneous light influences (Para 0034), the detection range is shielded from extraneous light influences by the enclosure device (7) and the workpiece during operation of the machine tool (Para 034), the enclosure device forms a protective cover for the working tool which at least partially covers the work tool (1). The light of Onoso is transmitted via a window in the enclosure device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide modified Ikeda with an illumination device disposed within an inner cover of the enclosure and to provide the enclosure device with a window as taught by Onose so that the operator can adjust the optical guidelines which are projected on the workpiece and can easily observe the guidelines placed behind the cutting direction (Paras 0085,0086).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Nair et al., as applied to the above claims, and in further view of JP01127255 to Sago.
In re claim 13, Ikeda teaches a tool sensor, but does not teach the tool sensor is arranged on a dusty air duct for extracting dusty air laden with particles from the machine tool.
Sago teaches a cover (13) having a tool sensor (12) arranged on an air duct (17) for extracting dusty air laden with particles from the machine tool.
Note, the term “on” has been given its plain and ordinary meaning per Merriam Webster Dictionary as being used as a function word to indicate position in close proximity with.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the Ikeda with a tool sensor and air pipe arrangement as taught by Sago to blow air in front of the tool sensor to remove cutting chips (Detailed Description, Example, Paragraph 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Nair et al., as applied to the above claims, and in further view of US Patent Application Publication No. 20100300256 to Loewe et al.
In re claim 17, modified Ikeda teaches a detection range, but does not teach the range of the tool sensor covers at least 45 degrees.
	It would have been obvious to one having ordinary skill in the art at the time of invention to angle the illumination device relative to the axis of the tool sensor as taught by Ikeda to provide the user with an illuminated work area during cutting. This prevent misaligned cuts and user injury. One having ordinary skill in the art would have been prompted by the angled relationship of the illumination device and tool sensor of Ikeda to try various angles to provide proper visibility to the user. It would have been obvious to try for the following reasons:
	1) At the time of invention there was a recognized problem of ensuring proper cuts were made during sawing due to dust particles interfering with captured images. In order to prevent misaligned cuts, it was determined to provide an illumination device to provide light to the work area and a sensor to capture the image of the working area, as taught by Ikeda. One having ordinary skill in the art would have recognized the angle between the illumination device and sensor must be such that both are able to work together to performed their intended functions. One would have been prompted to try several angles of the illumination device, including angles below and above 45 degrees to maintain proper illumination of the work area to prevent misaligned cuts and user injury.
	2) One having ordinary skill in the art would have recognized there are a finite number of angles in which the illumination device and sensor can be arranged relative to one another. One would have recognized an angle too small or too large would not allow for proper illumination. One would have been prompted from the angled relationship set forth in Ikeda to try various angles of the tool sensor above and below 45 degrees to maintain proper image capturing of the working line.
	3) One having ordinary skill in the art would have been prompted by the teachings of Ikeda to would have pursued known potential solutions with a reasonable expectation of success. In this instance, Ikeda teaches an angular relationship between the illumination device and the sensor. One would have recognized that the angle between must be within a certain range in order to provide proper illumination to the workpiece to prevent misaligned cuts and user injury. One would have been prompted to try various angles (known potential solutions) to arrive at the desired illuminated area for the capture of images and for the prevention of misaligned cuts and user injury.
	4) It would have been obvious to one having ordinary skill in the art, based on the angular relationship between the illumination device and sensor of Ikeda to try several angles between the structures, including angles below and above 45 degrees to maintain proper illumination of the work area to prevent misaligned cuts and user injury.

Regarding claim 17, Ikeda teaches a tool sensor (is a camera), but does not teach the sensor comprises a wide-angle lens.
Loewe teaches an imaging unit (34) with a wide-angle lens for achieving a wide field of vision (Para 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to providing the camera of modified Ikeda with a wide-angle lens as taught by Loewe to achieve a wide field of vision (Para 0026, Loewe).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Nair et al., as applied to the above claims, and in further view of US Patent Application Publication No. 20110107890 to Koeder et al.
In re claims 18 and 19, Ikeda teaches at least one optimization means, but does not teach the optimization means is separate from purge air (Claim 18), and that the detection range of the tool sensor is flowed though by purged air of the drive motor (Claim 19).
Koeder teaches the optimization means including a sensor 25 and a camera 26, which are arranged behind a window (30) which becomes dirty during use. Purging air from the motor via a fan and connection line (38) is used to remove debris which collects on the window of the optimization means (Para 0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Ikeda with a motor, fan, and line connection arrangement to purge air from the surface of the optimization means of modified Ikeda as taught by Koeder to prevent dust from accumulating on the outer casings of the camera and sensor. Removing dust via this manner has been found expedient for cleaning (Para 0024, Koeder).

In re claim 20, Ikeda teaches an optimization means (20) including a sensor (21) and illumination device (22), but does not teach the device has a transparent cover arranged in front of the tool sensor facing the detection range wherein the transparent cover is provided with a sliding coating.
Keoder teaches a tool having an optimization means (60) protected by a transparent cover (30). The transparent cover has a sliding coating (Paras 0035,0035) to repel dirt.
It would have been obvious to one before the effective filing date of the invention to provide the optimization device of Ikeda with a transparent covering having a sliding coating as taught by Keoder to repel dirt in order to avoid accumulation of residual dirt when pressure is applied to the area (Para 0035, Koeder).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Nair et al., as applied to the above claims, and in further view of DE102011083435 to Di Nicolantonio and JP2003101292 to Yoshitake et al.
In re claim 21, Ikeda teaches a tool sensor, but does not teach a soiling checking means for checking a soiling of the tool sensor by particles, wherein the machine tool is equipped to process the tool sensor signal depending on a degree of soiling of the tool sensor (Claim 21), the soiling checking means is designed to determine the degree of soiling of at least one brightness values in the tool sensor signal (Claim 22), the soiling checking means comprises at least one light source for illuminate a front side of the tool sensor and at least one light sensor to determine a reflection from the front side of the tool sensor depending on a soiling of the front side of the tool sensor through particles (Claim 23).
Yoshitake teaches in the art of machine tools an air filter which is quickly soiled in a dusty environment. The brightness of the filter is determined by a soiling checking means (or brightness sensor) to determine the state of soiling. Once the amount of dirt on the filter is determined, an output warning is displayed (Para 0009). The brightness sensor is used in combination with a light source (which illuminates an area) to determine the degree of soiling of at least one brightness value in the tool sensor signal (by measuring reflected light of the light source) which determines how soiled the air filter is (Para 0023).
Di Nicolantonio provides a teaching of a machine tool having a tool sensor in which soiling can affect the recognizability of the working line via the tool sensor (Pg. 2, lines 1-4).
In light of the teachings of Di Nicolantonio, that it is known for a machine tool to having a tool sensor, in which soiling can affect the recognizability of the working line tool via the tool sensor, it would have been obvious to one before the effective filing date of the invention to provide Ikeda with a soiling checking means, inclusive of a light source and a brightness sensor, as taught by Yoshitake to prevent misaligned cuts. The combination of the prior art would lead to the light source being placed on a front side of the tool sensor to work in combination with the light sensor to determine a reflection (of light) from a front side of the tool (since the front side of the tool is the side the work is being performed).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Nair et al., as applied to the above claims, and in further view of US Patent Application Publication No. 20110048202 to Peterson et al.
In re claim 28, modified Ikeda teaches a notification unit which can display messages (Para 0020), but does not teach the at least one function comprises the display of a distance of a current machined edge from the workpiece marking.
Peterson teaches a measuring device and a display device for displaying the distance of a current machined edge from the workpiece marking (Abstract, Paras 0035-0037).
It would have been obvious to one before the effective filing date of the invention to provide modified Ikeda with a measuring device and display unit to display the distance between the machined edge and workpiece marking to permit the user to adjust the workpiece for precise cutting (Para 0037, Peterson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724